DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the arrangement of application elements must conform to 37 CFR 1.77 for specification layout MPEP 608.01(a) paragraph 6.01.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodruff et al. (US 2015/0233029 hereinafter Woodruff).

In regards to claim 1, Woodruff discloses;” A protective sheath (Abstract) comprising a flexible body having, generally, the form of a cylinder (Fig. 1 (10)), the flexible body being slit (Fig. 1 (22 and 24 form a slit)) along at least a certain length and along a longitudinal axis, characterized in that the body has an openwork wall (paragraph 0005) and in that the sheath is capable of being deformed along its length to be compressed/compacted on itself (Paragraph 0007).”

In regards to claim 2, Woodruff discloses;” The sheath as claimed in claim 1, characterized in that it is capable of retaining its compressed state in the presence of added support means (Paragraph 0007).”

In regards to claim 3, Woodruff discloses;” The protective sheath as claimed in claim 1,
characterized in that after having been compressed, it is capable of regaining its initial length or of being brought to an intermediate length while retaining a compressed state to correspond to the desired length (Paragraph 0007).”

In regards to claim 4, Woodruff discloses;” The sheath as claimed in claim 1, characterized in that it is capable of being fixed in its compressed state (Paragraph 0007 states that the sleeve remains in their intended position).”

In regards to claim 5, Woodruff discloses;” The sheath as claimed claim 1, characterized in that it comprises a multiplicity of meshes/orifices which can be modulated lengthwise parallel to the longitudinal body of the sheath, in particular the modularity of the size of the meshes being obtained by compression or traction of the sheath in the longitudinal direction of its body, in particular manually without tools (Paragraphs 0006 0036).”

In regards to claim 6, Woodruff discloses;” The sheath as claimed claim 1, characterized in that it is made from knitted threads (Paragraph 0005).”

In regards to claim 10, Woodruff discloses;” The sheath as claimed in claim 1, characterized in that the meshes which are aligned in the longitudinal direction of the sheath are capable of sliding longitudinally to be nested in one another (Paragraph 0006).”

In regards to claim 12, Woodruff discloses;” A method for implementing the sheath as claimed in claim 1, comprising at least one step of manual compression in the
longitudinal direction of the sheath without tools so as to locally compress the sheath in at least one or more places (Paragraph 0007).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (US 2015/0233029 hereinafter Woodruff) as applied to claim 1 above, and further in view of Relats Manent et al. (US 2015/0176162 hereinafter Manent).
 
In regards to claim 11, Woodruff discloses;” The sheath as claimed in claim 1”, but does not directly disclose;” characterized in that it incorporates the electromagnetic shielding function, preferably by associating with it at least one metal thread incorporated in the structure of the sheath.”
However, Woodruff does disclose the use of a metal foil to provide electrical shielding of the sheath and the conductors within.
Manent discloses to formation of a tubular protective sleeve (Abstract) that contains electrical conductive material. It would have been obvious to one skilled in the art to incorporate conductive threads within the formation of the sleeve to serve as shielding. The use of the conductive thread within a fabric permits the electro-magnetic shielding of a structure as well as a drain to discharge static buildup that may form on the sleeve. Thus using the conductive threads within a sleeve as disclosed by Manent with the structure disclosed by Woodruff, the claimed invention is disclosed.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847